EXAMINER’S AMENDMENT AND NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment (“E/A”)
An E/A to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this E/A was given in a 5-19-22 interview with Brett North, Esq.  The application has been amended as follows:
Claim 71 is canceled.

Response to Arguments
Applicant's 2-16-22 (and 5-18-22) arguments vis-à-vis the specification objection, simply stating that the objection was addressed by the 2-16-22 (and 5-18-22) specification amendments, have been fully considered and are persuasive in view of the 5-18-22 amendments.  The objection is withdrawn.
Applicant's 2-16-22 arguments vis-à-vis claim objections, simply stating that the objections were addressed by the 2-16-22 (and 5-18-22) amendments, have been fully considered and are persuasive in view of said amendments.  Said objections are withdrawn.
Applicant's 2-16-22 arguments vis-à-vis the 35 U.S.C. 112 rejection, simply stating that the rejection was addressed by the 2-16-22 claim amendments, have been fully considered but are moot in view of the cancellation of so-rejected claim 71 in the E/A above.
Applicant's 2-16-22 arguments vis-à-vis rejections under 35 U.S.C. 103 over Appl et al., US 4,336,233 (1982) (“Appl”), stating in pertinent part that the rejections were addressed by the 2-16-22 (and 5-18-22) claim amendments, have been fully considered but are persuasive only in that Appl’s water wash 11 does not flow co-currently with Appl’s separated/desorbed acid gas (said acid gas instead leaving the regenerator via line 14 and not being recycled thereinto via wash area 11; said acid gas and water wash 11, involve counter-current flows rather than a co-current flow as claimed).  Said rejections are withdrawn.

Allowable Subject Matter
Claims 60-70 and 72-79 are allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  The following is an Examiner’s statement of reasons for allowance: regarding independent claims 60, 62, and 68, the most pertinent prior art of record appears to be Appl, whose teachings and suggestions are in the 11-16-21 Office Action.  Claim 60 is allowed over Appl since Appl’s water wash 11 does not flow co-currently with its separated/desorbed acid gas (said acid gas instead leaving the regenerator via line 14 and not being recycled thereinto via wash area 11; acid gas stream 14 and water wash 11 involve counter-current flows rather than a co-current flow as claimed).  See Appl at, e.g., col. 5, ln. 36-41 and 59-62; Fig. 1.  Claims 62 and 68 are allowed since Appl does not teach or suggest that its step g) static mixing zone comprises a static mixing device comprised/configured as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany said fee.  Such comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ May 19, 2022
Primary Examiner
Art Unit 1736